Citation Nr: 1634249	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  11-20 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for right foot bunion deformity.

2.  Entitlement to a compensable disability rating for left foot bunion deformity.

3.  Entitlement to service connection for breast cancer, to include as a result of exposure to herbicides in service.

4.  Entitlement to service connection for lymphedema of the left upper extremity. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected status post hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

 The Veteran had active military service from August 1992 to October 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from
a September 2010 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a video-conference hearing before the undersigned in March 2006; a transcript of that hearing is associated with the electronic claims file in the Veterans Benefits Management System (VBMS).  

At the hearing, it was agreed that the appeal would be held in abeyance for a period of 60 days to allow time for the Veteran to obtain additional evidence.  Thereafter, the Veteran submitted a private opinion in June 2016, which was not accompanied with an express waiver of initial consideration from the Agency of Original Jurisdiction (AOJ).  However, because the Board will be granting the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, in part due to the submission of the June 2016 private opinion, there is no prejudice to the appellant in reviewing the newly submitted evidence in the first instance and proceeding with appellate review at this time.  38 C.F.R. § 20.1304(c) (2015) ("Any pertinent evidence submitted by the appellant or representative . . . must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.") (emphasis added).

The issues of entitlement to a compensable disability rating for right foot and left foot bunion deformities and of entitlement to service connection for breast cancer and lymphedema of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current acquired psychiatric disorder, diagnosed as a depressive disorder and anxiety, was caused by her service-connected status post hysterectomy.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as depressive disorder and anxiety, have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.310 (2015).







(CONTINUED ON THE NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.

II.  Service Connection for an Acquired Psychiatric Disorder

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  Because the Veteran's claim for service connection for an acquired psychiatric disorder was filed in 2010, the amended regulation applies.

As an initial matter, the evidence establishes that the Veteran has been diagnosed with a current psychiatric disability during the appeal period.  See, e.g., May 2013 VA examination report (providing an Axis I diagnosis of "Depressive Disorder NOS"); June 2016 VA opinion (discussing the Veteran's "depression and anxiety").  Further, the Veteran is service-connected for status post hysterectomy residuals, including those rated under Diagnostic Code 7617 for removal of uterus and both ovaries.  See June 2013 rating decision.

In ascertaining whether there is a link between the diagnosed psychiatric disorder and the Veteran's service-connected status post hysterectomy, the Board notes that the Veteran submitted a positive nexus opinion from a VA health professional in June 2016.  Significantly, the VA physician opined that her service-connected hysterectomy, at least in part, directly caused her current mood disorder.  It was explained that a "breast cancer diagnosis and the subsequent hysterectomy in 2013 have reached havoc with her mood leading to depression and anxiety.  There is no doubt medically that the cancer and the hysterectomy are directly related to her ongoing battles with mood."  June 2016 VA opinion of K.H., M.D. (emphasis added).  The Board also recognizes that a previous May 2013 VA examiner provided an opinion against secondary service connection, stating that "[t]he Veteran presents with Depressive Disorder NOS which is at least likely as not related to breast cancer and not at least likely as not related to TBI [traumatic brain injury]." 

While both examiners provided opinions, and gave a rationale therefore, the Board finds the negative opinion of May 2013 is flawed in that it limits the question of secondary service connection to traumatic brain injury only.  Notably, as the Veteran had not yet been service-connected for her hysterectomy at the time of the May 2013 VA examination-service connection for this disability was not established until the following month in June 2013-the VA examiner did not proffer any opinion as to whether the hysterectomy could have caused/aggravated her depressive disorder.  Moreover, despite the fact that the May 2013 VA examiner determined that her breast cancer was the cause of her depressive disorder, it does not automatically follow that her service-connected hysterectomy in 2013 must then be excluded as an additional cause of her disability.  In fact, the June 2016 VA examiner stated that there were two causes for her depression and anxiety:  both the breast cancer and the hysterectomy.  Thus, the two opinions are not inherently contradictory.  

Significantly, the June 2016 VA opinion, identifying the service-connected hysterectomy as a direct cause for her depression and anxiety, is also consistent with other evidence of record wherein the Veteran expressed lost hopes for motherhood.  See pre-hysterectomy VA treatment reports of September 2009 ("thinking about potentially having kids"); October 2009 ("At this point, she is still thinking about having kids."); and December 2009 ("She notes she is interested in having kids."); see also post-hysterectomy March 2016 Board hearing transcript at p. 11-12 (explaining that "it's really bothering me that I can't have children.  When I see kids on the street [] I just break down, I cry.").  For these reasons, the Board resolves doubt in the Veteran's favor and finds that there is no adequate basis to reject the positive nexus opinion of June 2016, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Given the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence is at least in equipoise to support the establishment of service connection for an acquired psychiatric disorder on a secondary basis.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depressive disorder and anxiety, is granted.


REMAND

With respect to the issues of entitlement to a compensable disability rating for right foot and left foot bunion deformities and of entitlement to service connection for breast cancer and lymphedema of the left upper extremity, a remand is warranted for additional development.

I.  Private Treatment Records

At the June 2016 Board hearing, the Veteran testified that she received private treatment for her bilateral bunion deformities (see transcript at p. 22-24 (describing an unnamed podiatrist)) and ongoing treatment for her breast cancer (see transcript at p. 9 ("Dr. [M] is the one that currently treats me . . . and April 7th is my next appointment").   Accordingly, on remand, appellant should be asked to identify the dates and locations of any outstanding and non-duplicative private treatment records and, as needed, provide her authorization and consent for VA to obtain them.

II.  New VA Examination of the Feet

Additionally, the Veteran testified at the March 2016 hearing that her bunion deformities had worsened in severity since the last VA examination in January 2015.  See March 2016 Board hearing transcript at p. 25-26 ("[My feet have] gotten progressively worse" and "the latest [VA examination] is a couple of years old and obviously there's a worsening of the condition").  VA General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); compare with Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Accordingly, a new VA examination should be conducted to address the current level of severity of the Veteran's bunion deformities of the right and left foot.  

III.  VA Etiology Opinion for Breast Cancer

Next, the Board finds that there is sufficient evidence to obtain a VA opinion regarding the nature and etiology of the Veteran's breast cancer, specifically as it pertains to entitlement under the theory of herbicide, toxin, and/or other environmental hazard exposure in service.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006) (explaining that the inquiry of whether a disorder "may be associated" with service or a service-related disability is a "low threshold").  

Here, there is no stated etiology opinion of record for the Veteran's breast cancer.  Significantly, she was subjected to a BRCA1 and BRCA2 analysis, the findings of which stated that the result "rules out the majority of [genetic abnormalities] believed to be responsible for hereditary susceptibility to breast and ovarian cancer."  Moreover, the Veteran's service treatment records reflect that she was exposed to several significant disease threats while deployed to Haiti, Puerto Rico, and Honduras.  See January 1995 questionnaire (detailing usage of insect repellants "permethrin, permanone, OFF, Skintastic" and environmental conditions including fumes of burning garbage and area insecticide).  She also used birth control contraceptives in service, and she alleges that her birth control pills and/or in-service exposure to jet fuel, exhaust fumes, contaminated water, DEET, and exposure to toxins such as dioxin, caused her breast cancer.  See Notice of Disagreement.  In support of her claim, she referenced John Hopkins findings relating dioxin exposure to breast cancer and stressed her medically-related professional background as a "health care Underwriter."  See id.; August 2011 statement.  Thus, a VA medical opinion should be obtained to ascertain the likelihood of whether any of the alleged in-service exposures may have caused the subsequent development of breast cancer.

Finally, as the Veteran's left upper extremity lymphedema developed during her chemotherapy for breast cancer, the Board finds that this issue must be deferred pending adjudication of the underlying breast cancer issue.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to identify the dates and locations of any outstanding and non-duplicative private treatment records-including but not limited to any podiatrist that treated her bunion deformities and any current breast cancer treatment records from Dr. M.-along with any necessary authorization and consent for VA to obtain them.

2.  Obtain a new VA examination of the feet regarding the nature and severity of the Veteran's service-connected bunion deformities. The electronic claims file [i.e. relevant records contained in Virtual VA and VBMS] must be provided to and reviewed by the examiner.

The VA examiner should assess the severity of the Veteran's right and left foot bunion deformities.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

3.  Arrange to have the electronic claims file [i.e. relevant records contained in Virtual VA and VBMS] reviewed by a VA examiner to ascertain the nature and etiology of the Veteran's breast cancer.  The need for a physical examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner selected to offer the opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's breast cancer is related to active service, to include environmental hazards (alleged as smoke or fumes from burning garbage or jet fuel/fumes, contaminated water, birth control pills, herbicides, and/or insecticides).  In rendering this opinion, the examiner must explain the significance of the BRCA1 and BRCA2 analysis result and the prognostic testing findings of "ER Positive 79%," "PR Positive 56%," and "HER-2/neu 3+ over expression."  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


